PARKER, Judge.
Defendant presents one assignment of error, that the judge should have allowed his motion for nonsuit at the close of the evidence. This case is controlled by the decision in State v. Hopson, 266 N.C. 643, 146 S.E. 2d 642 (1966), in which the defendant was tried for breaking and entering and larceny, having been identified by police officers as a passenger in a vehicle which was seen near the site of the crime on the night of its commission and in which was found the stolen property. The court reversed the decision of the trial court, holding in a per curiam opinion at page 644 that “[a]ppellant was neither the owner nor the driver of the Ford in which the stolen articles were found. Evidence is lacking that he was in possession of the stolen articles. . . . [T]he evidence does no more than raise a suspicion of appellant’s guilt and is insufficient in law to support a guilty verdict.” See also, State v. Ferguson, 238 N.C. 656, 78 S.E. 2d 911 (1953) ; State v. Godwin 269 N.C. 263, 152 S.E. 2d 152 (1966). Although the State’s evidence in the present case did show that the victim of the crimes was a Canadian, that various pieces of change were stolen from his camper, and that defendant had in his possession several Canadian coins when he was arrested, the State failed to show that Canadian coins were included among the pieces of change stolen from the camper and the coins found in defendant’s possession were never identified as belonging to the victim. We find the State’s evi*178dence that defendant was present in the vehicle containing stolen items and with individuals who had attempted to negotiate stolen traveler’s checks, without any evidence that any of the stolen items were under the actual control of defendant, to be insufficient to carry the question of defendant’s guilt to the jury.
The judgment appealed from is
Reversed.
Judges Britt and Clark concur.